                                             Case 4:19-cv-04975-PJH Document 40 Filed 09/04/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STATE OF CALIFORNIA, et al.,
                                                                                        Case No. 19-cv-04975-PJH
                                  8                    Plaintiffs,

                                  9               v.                                    ORDER SETTING BRIEFING
                                                                                        SCHEDULE
                                  10     U.S. DEPARTMENT OF HOMELAND
                                         SECURITY, et al.,                              Re: Dkt. No. 39
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On September 4, 2019, the parties filed a stipulation to alter the briefing schedule

                                  15   for plaintiffs’ motion for preliminary injunction. Dkt. 39. The motion was noticed on a 35-

                                  16   day briefing schedule pursuant to Civ. L.R. 7-2(a), which affords the court two weeks to

                                  17   consider the fully-briefed motion prior to hearing. The parties have stipulated to delay

                                  18   their briefing deadlines—but not the hearing date—by more than a week. Given that the

                                  19   motion seeks to enjoin implementation of a regulation prior to its planned effective date of

                                  20   October 15, 2019, the court declines to delay the hearing date.

                                  21           Given the court’s need to consider the parties’ submissions prior to the hearing,

                                  22   the court declines to enter the parties’ stipulation as an order. However, the court is

                                  23   amenable to a shorter extension of filing deadlines. The deadline for defendants to

                                  24   oppose plaintiffs’ motion for preliminary injunction is hereby RESCHEDULED to

                                  25   September 13, 2019, which affords defendants additional time to oppose plaintiffs’ 35-

                                  26   page motion. Plaintiffs’ deadline to reply is RESCHEDULED to September 20, 2019,

                                  27   ///

                                  28   ///
                                          Case 4:19-cv-04975-PJH Document 40 Filed 09/04/19 Page 2 of 2




                                  1    which provides them with the length of time the standard briefing schedule would have

                                  2    allowed.

                                  3          IT IS SO ORDERED.

                                  4    Dated: September 4, 2019

                                  5
                                                                                 PHYLLIS J. HAMILTON
                                  6                                              United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
